DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisk et al (US 5,078,546) in view of Carter et al (US 6,305,880).
As to claim 2, Fisk et al discloses a pipe splitting system comprising:
a splitter body 50, having an outer surface including a recess 55, wherein the recess includes substantially vertical sidewalls; and
a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.
	Fisk et al does not disclose wherein the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body.  Carter et al discloses blades 56 coupled to the splitter body with pins 188 that are disposed within a pin bore (see figures 2 and 3, also col. 5, lines 14-22).  Furthermore, since the pins are disposed within the pin bores, then the pins would not be considered exposed at an external surface of the splitter body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body as disclosed by Carter et al, since doing so provides the expected benefit of coupling and providing a singular blade that fits within the recess, thus negating the need for blade back up piece.
As to claim 7, Fisk et al discloses a pipe splitting system comprising:
a splitter body 50, having an outer surface including a recess 55, wherein the recess includes substantially vertical sidewalls;
a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions;
an expander cone (conical portion of 50); and
a pneumatic hammer 22 coupled to the expander cone.
Fisk et al does not disclose wherein the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body.  Carter et al discloses blades 56 coupled to the splitter body with pins 188 that are disposed within a pin bore (see figures 2 and 3, also col. 5, lines 14-22).  Furthermore, since the pins are disposed within the pin bores, then the pins would not be considered exposed at an external surface of the splitter body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body as disclosed by Carter et al, since doing so provides the expected benefit of coupling and providing a singular blade that fits within the recess, thus negating the need for blade back up piece.
As to claim 12, Fisk et al discloses a front segment 45b adapted to be threaded in front of the splitter body and wherein the expander cone is adapted to be threaded (at 70) in back of the splitter body.
As to claim 13, Fisk et al discloses wherein the expander cone 50 is adapted to be further threaded (at 70, 71) to the pneumatic hammer 22.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisk et al in view of Carter et al as applied to claim 7 above, and further in view Wentworth et al (US 6,755,593).
As to claims 9 and 10, Fisk et al discloses all that is claimed except for the at least two or four recesses.  Wentworth et al discloses at least two or four recesses 101 to accept blades (33,133).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least two or four recesses, as taught by Wentworth et al in order to allow attachment of at least two blades to facilitate breaking of a pipe to be replaced.
As to claim 11, Fisk et al discloses all that is claimed except for a hardenable material. Wentworth discloses welding the blades to the splitter body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a hardenable material as by welding, as taught by Wentworth et al in order to allow attachment of the blades.
Allowable Subject Matter
Claims 3, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3 and 8, the prior art of record fails to show or suggest a passage extending from a location on substantially an opposite side of the splitter body from the recess to a bottom surface of the recess, the passage configured to allow access to a bottom surface of the blade, when disposed within the recess, to push the blade out of the recess.
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
Applicant argues that both Fisk and Carter does not show wherein the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body.  As stated above, Carter discloses the use of pins 188 disposed within pin bores that would meet the limitation of “wherein the plurality of interchangeable blades are coupled to the splitter body without any fasteners exposed at an external surface of the splitter body”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678